—Determination of respondent State Liquor Authority dated March 16, 1998 which revoked petitioner’s on-premises restaurant wine license, with monetary sanctions, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Diane Lebedeff, J.], entered August 6, 1998), dismissed, without costs.
The determination that petitioner served alcohol during prohibited hours on five separate occasions and engaged in other serious misconduct is supported by substantial evidence (see, e.g., Matter of De Russo v New York State Liq. Auth., 222 AD2d 809). The penalty does not shock our sense of fairness (see, Matter of Warsaw Wines & Liqs. v New York State Liq. Auth., 245 AD2d 146, lv denied 91 NY2d 806). Concur — Sullivan, J. P., Nardelli, Mazzarelli, Wallach and Friedman, JJ.